PER CURIAM.
This is a suit to recover penalties for violations of the Safety Appliance Act of 1893 (27 Stat. 531. as amended [Comp. St. § 8605 et seq.]). The complaint consists of four counts, each charging a separate and distinct violation. Exception was taken to the denial of plaintiff’s motion at the close of the evidence to direct a verdict in its favor on all the counts. There was a verdict and judgment for defendant.
 The bill of exceptions contains tho •evidence submitted on the first and fourth counts, but does not purport to include all the evidence on the second and third counts. It is therefore impossible to determine that the trial court committed error in denying plaintiff’s motion for a directed verdict on all the counts. The assignments of error relate only to the first and fourth counts; but, as no separate motion for a verdict was made and exception taken as to them, they must fall. It does not follow, because the trial court denied the motion directed to all four counts that it would have denied a motion directed to a single count. Tho result is that plaintiff is without the proper exception upon which to base its assignments of error.
Tho judgment is affirmed.